Citation Nr: 1038522	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-01 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel







INTRODUCTION

The Veteran served on active duty from July 1982 to November 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for bilateral hearing 
loss and assigned a noncompensable (zero percent) disability 
rating, effective from the date he filed his claim on April 22, 
2005.  The Veteran appealed that decision by requesting a higher 
(compensable) rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


FINDING OF FACT

The results of three VA audiological evaluations show the Veteran 
has level I hearing acuity in his right ear and, at worst, level 
VI hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria have not been met for an initial compensable rating 
for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.383, 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant factual 
background, and an analysis of its decision.



I.  The Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance with the development 
of their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).  These VCAA notice requirements 
apply to all elements of a service-connection claim, including 
the downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since this appeal arises from the initial rating assigned by the 
RO after granting service connection for bilateral hearing loss, 
VCAA notice concerning this downstream disability rating element 
of the claim is not required.  The courts have held that where 
the underlying claim for service connection has been granted and 
there is disagreement regarding a downstream issue, such as an 
initial rating, the claim as it arose in its initial context has 
been substantiated and there is no need to provide additional 
VCAA notice concerning the downstream issue.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 
Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require 
VA to issue a statement of the case (SOC) if the disagreement 
concerning the downstream issue is not resolved.  Here, the RO 
provided this necessary SOC in November 2006, wherein it cited 
the statutes and regulations governing the assignment of the 
initial noncompensable rating for hearing loss, and discussed the 
reasons and bases for not assigning a higher initial rating.

In addition, VA has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records 
that he and his representative identified as relevant to the 
claim.  The Veteran was also afforded three VA audiological 
examinations to determine the severity of his hearing loss 
disability, which include appropriate findings to rate this 
disability.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  The VA audiologists fully 
described the functional effects caused by a hearing disability 
in the reports.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or the Court. 


II.  Increased Rating for Bilateral Hearing Loss

The record reflects that the Veteran developed hearing loss in 
both ears (bilateral) as a result of acoustic trauma in service.  
On April 22, 2005, he filed a claim for service connection for 
his bilateral hearing loss.  The September 2005 rating decision 
on appeal granted service connection for this disability and 
assigned a noncompensable rating from the date he filed his claim 
on April 22, 2005.  

Since the Veteran's claim arises from his disagreement with the 
initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as "staging", 
with equal consideration for the entire body of evidence.  
Fenderson, 12 Vet. App. at 125-26 (holding that, when a Veteran 
timely appeals his initial rating, VA must consider whether his 
rating should be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of his appeal).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7. After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

Evaluations for service-connected bilateral hearing loss range 
from zero to 100 percent.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second (Hertz (Hz)).  See 38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, the 
rating schedule establishes eleven auditory acuity levels from 
Level I for essentially normal acuity through XI for profound 
deafness.  An acuity level is determined for each ear using Table 
VI (or Table VIA in the special circumstances listed in 38 C.F.R. 
§ 4.86).  The acuity levels for each ear are then used to 
determine a percentage evaluation for hearing impairment from 
Table VII.  Id.

Applying the above criteria to the facts of this case, the Board 
finds that the RO properly rated the Veteran's bilateral hearing 
loss at the noncompensable level.  The evidence for consideration 
includes three VA audiological evaluations, none of which 
supports a compensable disability rating for his bilateral 
hearing loss. 

During his first evaluation in August 2005, audiometric testing 
of the right ear revealed a 45-decibel loss at the 1000 Hz level, 
a 50-decibel loss at the 2000 and 3000 Hz levels, a 60-decibel 
loss at the 4000 Hz level, for an average decibel loss of 51.  
Speech discrimination for this ear was 96 percent.  Audiometric 
testing of the left ear revealed a 55-decibel loss at the 1000 Hz 
level, a 70-decibel loss at the 2000 Hz level, and an 85-decibel 
loss at the 3000 and 4000 Hz levels, for an average decibel loss 
of 74.  Speech discrimination for this ear was 96 percent.  

In August 2006, audiometric testing of the right ear revealed a 
35-decibel loss at the 1000, 2000, and 3000 Hz levels, and a 50-
decibel loss at the 4000 Hz level, for an average decibel loss of 
39.  Speech discrimination was 92 percent.  Audiometric testing 
of the left ear revealed a 40-decibel loss at the 1000 Hz level, 
a 60-decibel loss at the 2000 Hz level, a 50-decibel loss at the 
3000 Hz level, and a 70-decibel loss at the 4000 Hz level, for an 
average decibel loss of 55.  Speech discrimination was 80 
percent.

And lastly, when evaluated in August 2007, audiometric testing of 
the right ear revealed a 45-decibel loss at the 1000 Hz level, a 
50-decibel loss at the 2000 Hz level, a 55-decibel loss at the 
3000 Hz level, and a 60-decibel loss at the 4000 Hz level, for an 
average decibel loss of 52.5.  Speech discrimination was 96 
percent.  Audiometric testing of the left ear revealed a 50-
decibel loss at the 1000 Hz level, a 70-decibel loss at the 2000 
Hz level, an 80-decibel loss at the 3000 Hz level, and an 85-
decibel loss at the 4000 Hz level, for an average decibel loss of 
71.25.  Speech discrimination was 92 percent.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for 
the right ear based on findings from all three examinations by 
intersecting the percent of speech discrimination row with the 
puretone threshold average column.  For the left ear, Roman 
Numeral VI is derived based on the findings from the August 2005 
examination (this is the only time where Table VIa can 
alternatively be used based on thresholds of 55 decibels or more 
at 1000-4000 Hertz), Roman Numeral II is derived based on the 
findings from the August 2007 examination, and Roman Numeral IV 
is derived based on the findings from the August 2006 examination 
(while the thresholds for this examination were only in graph 
form, they were clearly less than those obtained at the August 
2005 and 2007 examinations, and therefore remand for an 
interpretation of the August 2006 graph thresholds under Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995), would be an unnecessary use 
of VA time and resources.  As noted above, with the exception of 
the left ear in August 2005, each of these results is determined 
by intersecting the percent of speech discrimination row with the 
puretone threshold average column.  A zero percent (or 
noncompensable) rating is then derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row I with column VI.

Thus, the findings contained in these three VA audiological 
evaluation reports provide no basis for assigning a compensable 
disability rating for the Veteran's bilateral hearing loss 
disability.  The Board has considered the Veteran's written 
statements that his hearing has worsened over the years.  
However, it is important for the Veteran to understand that 
disability ratings for hearing impairment are derived by a 
"mechanical" - meaning a nondiscretionary - application of the 
numeric designations assigned after audiological evaluations are 
rendered, which in this case clearly show that his bilateral 
hearing loss was properly rated at the noncompensable level.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
a compensable rating for his bilateral hearing loss.  And since 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Thus, the appeal is denied.

The Board also finds that the schedular noncompensable rating 
assigned for the Veteran's bilateral hearing loss is not 
inadequate, such that the claim should be referred to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service for consideration of an extraschedular evaluation.  See 
38 C.F.R.    § 3.321(b)(1).  In other words, there is no evidence 
that his hearing loss has caused marked interference with 
employment or has required frequent periods of hospitalization so 
as to render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As such, the 
circumstances of this case do not warrant an extraschedular 
referral.  Thun v. Peake, 22 Vet. App. 111 (2008).








ORDER

A compensable disability rating for bilateral hearing loss is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


